FILED
                             NOT FOR PUBLICATION                            MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SIMON KARAPETYAN,                                No. 08-73816

               Petitioner,                       Agency No. A079-561-506

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Simon Karapetyan, a native of the former Soviet Union and citizen of

Armenia, petitions pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying his motion to reconsider. We have jurisdiction under

8 U.S.C. § 1252. We review for an abuse of discretion the BIA’s denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and

we deny the petition for review.

      The BIA did not abuse its discretion in denying Karapetyan’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order denying his motion to reopen as untimely. See 8 C.F.R.

§ 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73816